COURT OF APPEALS OF VIRGINIA


Present:    Judges Baker, Elder and Fitzpatrick


FRED W. GRICE

v.   Record No. 1939-94-3                         MEMORANDUM OPINION *
                                                      PER CURIAM
LINDA D. GRICE                                       JUNE 6, 1995


         FROM THE CIRCUIT COURT OF THE CITY OF MARTINSVILLE
                  B. A. Davis, III, Judge Designate

             (John L. Gregory, III; Young, Haskins, Mann & Gregory,
             on brief), for appellant.
             (Thomas N. Key; Neil E. McNally; Key & Tatel, on
             brief), for appellee.



     Fred W. Grice (husband) appeals the decision of the circuit

court interpreting the Property Settlement Agreement (Agreement)

husband signed with Linda D. Grice (wife).   Husband contends the

Agreement allowed husband to reduce his child support payments by

one-half when the parties' son moved out of wife's home and into

his home.   Upon reviewing the record and briefs of the parties,

we conclude that this appeal is without merit.       Accordingly, we

summarily affirm the decision of the trial court.       Rule 5A:27.

     "Property settlement and support agreements are subject to

the same rules of construction and interpretation applicable to

contracts generally."    Fry v. Schwarting, 4 Va. App. 173, 180,

355 S.E.2d 342, 346 (1987).   "[O]n appeal if all the evidence

which is necessary to construe a contract was presented to the
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
trial court and is before the reviewing court, the meaning and

effect of the contract is a question of law which can readily be

ascertained by this court."     Id.

     The Agreement was executed on July 11, 1989 and incorporated

into the final decree of divorce entered on March 2, 1990.   The

Agreement provided, in pertinent part, as follows:
          Husband agrees to pay to Wife, to be
          confirmed by the Court as a unitary award for
          support, the sum of Seven Hundred Dollars
          ($700.00) per month . . . with said sum
          increasing to Eight Hundred Dollars ($800.00)
          per month beginning in July, 1990. Said sum
          will be reduced by the sum of Two Hundred
          Dollars ($200.00) as each child attains the
          age of 18 years, dies, marries, leaves Wife's
          home or otherwise becomes emancipated,
          whichever event first occurs.

By subsequent order entered April 4, 1991, the amount of child

support was changed to $600 per month.    No corresponding

amendment was made to the Agreement, and all previous orders not

specifically modified remain in full effect.

     The trial court reviewed the parties' Agreement and

concluded:
             The agreement was specific as to the amount
             of reduction, there being no ambiguity, and I
             find that the reduction is limited to
             $200.00. A Court cannot change that which
             the parties agreed to absent fraud or duress.
              If their intent was other than that stated,
             it should have been set forth in clear
             concise language.


     We agree with the trial court's interpretation.    Nowhere in

the language of the Agreement is there a reference to a one-half

reduction in child support when a child became emancipated or


                                      2
otherwise left wife's home.   Instead, the parties agreed, as

evidenced by the unambiguous language of the Agreement, to a $200

reduction in child support upon any of a series of events.
          It is the function of the court to construe
          the contract made by the parties, not to make
          a contract for them. The question for the
          court is what did the parties agree to as
          evidenced by their contract. The guiding
          light in the construction of a contract is
          the intention of the parties as expressed by
          them in the words they have used, and courts
          are bound to say that the parties intended
          what the written instrument plainly declares.


Hederick v. Hederick, 3 Va. App. 452, 455-56, 350 S.E.2d 526, 528

(1986) (citation omitted).

     Accordingly, the decision of the circuit court is affirmed.

                                         Affirmed.




                                 3